ACCEPTED
                                                                                                         14-14-00905-CV
                                                                                         FOURTEENTH COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   10/26/2015 1:42:25 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK

                                      DABNEY & PAPPAS
                            A Partnership of Professional Corporations
                                Attorneys and Counselors at Law
                                    1776 Yorktown, Suite 425                         FILED IN
                                     Houston, Texas 77056                     14th COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
Gus E. Pappas                                                                 10/26/2015 1:42:25 PMile
                                                                                            Facsim
713-621-2678                                                                  CHRISTOPHER     A. PRINE
                                                                                      713-621-0074
                                          October 26, 2015                             Clerk


ELECTRONICALLY THROUGH PRODOC

Fourteenth Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002

         Re:    Cause No. 14-14-00905-CV; Day & Night, Inc., Colorado County Oil Company,
                Inc., and SNP Business, Inc v. Star Tex Distributors, Inc.; In the Fourteenth Court of
                Appeals for the State of Texas

Dear Clerk:

       This office represents Appellee, Star Tex Distributors, Inc., in the above-referenced appeal,
which is set for submission and oral argument before the Court, on Wednesday, October 28, 2015,
at 10:30 a.m.

         This letter shall serve to notify the Court that counsel for Appellee, Star Tex Distributors,
Inc., intends to present Plaintiff’s Exhibit 30, which can be found in the Supplemental Reporter’s
Record, filed on or about August 7, 2015, as evidence at the oral argument. A true and correct copy
of such exhibit is being attached along with this filing. A filing fee in the amount of twenty-five and
00/100 dollars, ($25.00), is being paid electronically herewith.

         Please feel free to contact my office should you have any questions.

                                                       Sincerely,

                                                       DABNEY & PAPPAS

                                                       /s/ Gus E. Pappas

                                                       Gus E. Pappas, P.C., as Partner
                                                       Gus E. Pappas, for the P.C.
GEP:tc

cc:      Client
         Abel Manji
         Donald Grissom